Citation Nr: 0841302	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the left hand.

2.  Entitlement to service connection for a skin disability, 
other than of the left hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION



The veteran had active service from February 2000 to August 
2003.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The July 2005 rating decision on appeal denied service 
connection for a skin disability.  The veteran perfected an 
appeal from this rating decision.  After reviewing the claims 
file, the Board notes that the medical evidence of record 
indicates that the veteran has current diagnoses related to 
skin disabilities of the left hand as well as other areas of 
the body.  See VA dermatological treatment report, dated in 
August 2005 (noting diagnoses including tinea manus, tinea 
pedis, onychomycosis, and secondary impetigo along fissures 
on the hands); but see Report of VA examination, dated in 
March 2006 (noting only a diagnosis of tinea manus of the 
left hand).  In this regard, the Board notes that in McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  In light of 
McClain, the Board finds that the veteran has current skin 
disabilities of areas of the body, other than the veteran's 
left hand, to include his right hand and feet.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board has characterized the 
issues as listed on the title page of this decision.




FINDINGS OF FACT

1.  Tinea manus of the left hand has been shown by competent 
clinical evidence of record to be related to the veteran's 
active service.

2.  A skin disability, other than of the left hand, has not 
been shown by the competent clinical evidence of record to be 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A skin disability manifested by tinea manus of the left 
hand was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A skin disability, other than of the left hand, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Regarding the veteran's claim for a skin disability of the 
left hand, the benefit sought on appeal has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA's duty to notify and assist on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

It should be noted that during the course of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice must provide notice 
regarding the evidence necessary to establish an effective 
date and a disability rating.  In the instant appeal, the 
veteran was provided such notice regarding the disability 
rating and effective date in a March 2006 letter. As such, 
the veteran has been properly notified, and the RO may 
proceed in assigning an effective date and disability rating, 
without any prejudice to the veteran.  The VCAA as it applies 
to the claim of entitlement to service connection for a skin 
disability, other than of the left hand, will be discussed 
below.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, VA issued VCAA notice letters to the 
veteran dated in May 2005 and March 2006.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The March 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  After the notice 
was provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in June 
2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that 
the veteran was afforded a VA medical examination in March 
2006 and it finds that sufficient competent medical evidence 
is of record to make a decision on this claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran's service treatment records 
from his period of active service are presumed lost or 
destroyed and are unavailable for review.  See VA Memorandum, 
dated in May 2007 (regarding the unavailability of the 
veteran's service treatment records and detailing the efforts 
made to obtain them).  The Board finds that reasonable 
efforts have been made to associate the veteran's active duty 
service medical records with the claims file.  In this 
regard, the RO requested the veteran's service treatment 
records from the Records Management Center (RMC) via an e-
mail of record, dated in May 2005.  A VA Form 119, Report of 
Contact, dated in July 2005, reflects that several calls were 
made to the veteran regarding the whereabouts his service 
treatment records and it was noted that messages were left on 
his answering machine.  A notice of disagreement, received in 
September 2005, indicates that the veteran's copies of his 
service treatment records were lost/destroyed in a house 
fire.  Additionally, a response from the RMC, dated in March 
2007, reflects that several searches were conducted of the 
RMC facility, but the veteran's service treatment records 
were not able to be located.  A letter from the RO, dated in 
May 2007, notified the veteran that VA was not able to obtain 
his service treatment records and that he should submit any 
such records in his possession to VA.  In light of the 
foregoing, the Board finds that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Thus, the appellant has not been prejudiced by this 
decision on the merits.

Based on the foregoing, the Board finds that all relevant 
evidence has been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran contends that service connection is warranted for 
a skin disability that began in service.  See e.g., VA Form 
9, received in January 2006.

The Board has thoroughly reviewed the record and has 
determined that service-connection is warranted for tinea 
manus of the left hand.  The Board finds that with resolution 
of doubt in the veteran's favor, the veteran has shown by 
probative clinical evidence that his currently manifested 
tinea manus of the left hand is causally or etiologically 
related to his period of active service.  The reasons for 
this decision will be detailed below.

Regarding a current disability, the record contains reports 
of VA dermatological treatment, dated in May 2005 and August 
2005.  The May 2005 VA treatment report reflects a diagnosis 
of psoriasiform changes of the hands and feet.  The August 
2005 VA treatment report reflects a diagnosis of inflammatory 
tinea manus, tinea pedis, and onychomycosis.  Further, the 
report of VA examination, dated in March 2006, reflects a 
diagnosis of tinea manus affecting the left hand.  In light 
of the foregoing medical evidence, the Board finds that the 
first element of a service connection claim, a current skin 
disability of the left hand and of other areas of the body, 
has been met.  

Regarding an in-service incurrence, the Board notes that the 
majority of the veteran's service treatment records are not 
available.  See VA Memorandum, dated in May 2007 (reflecting 
a formal finding by the RO that all procedures to obtain the 
veteran's service treatment records were followed, but such 
records are unavailable for review).  In cases where the 
veteran's service medical records are unavailable through no 
fault of his own, there is a "heightened duty" to assist him 
in the development of the case, provide reasons and bases for 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The 
Board notes that the veteran's service dental medical records 
and reports of pre- and post-deployment health assessment 
questionnaires are of record.

The report of the March 2006 VA examination reflects the 
veteran reported that prior to his deployment to Iraq he 
noticed that he had two lesions on the palmar surface of his 
left hand.  The veteran noted that he did not think anything 
of it.  The veteran also reported that while he was in Iraq 
these lesions became enlarged in the very dry heat and would 
crack open and bleed.  He stated that he kept the lesions 
bandaged and he noticed that the lesions had spread to the 
medial and lateral side of the medial wrist and to the palmar 
surface of the thumb pad.  The veteran also reported that he 
went to see a Medic while in the field in Iraq.  Further, the 
Board notes that the veteran did not report any skin 
disorders related to other areas of the body at the March 
2006 VA examination.

The Board acknowledges that the veteran is competent to 
provide evidence about what he experienced; for example, he 
is competent to discuss his service experiences and the 
symptoms or facts he observed.  See e.g., Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (recognizing that in certain circumstances 
lay evidence may be competent to establish a disability).

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  See also 38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  The veteran's DD 
Form 214 reflects that the veteran's military occupational 
specialty (MOS) was an infantryman and that he served in 
Operation Enduring/Iraqi Freedom from January 25, 2003 to 
July 20, 2003.  Moreover, the Board notes that the DD Form 
214 reflects that the veteran was awarded the Combat 
Infantryman Badge.  Based on the foregoing, the Board finds 
that it would be consistent with the circumstances of the 
veteran's service to be exposed to an enemy attack while in 
this MOS as well as endure hot, dry conditions while 
stationed in Iraq.

As previously noted, a post-deployment health assessment 
questionnaire, dated in July 2003, is of record.  It is noted 
that the veteran denied having or having had developed any 
skin diseases or rashes during his deployment.  However, the 
Board notes that this was a self-assessment questionnaire and 
there is no indication that a medical examination was 
performed at that time.

Post-service evidence includes a report of a VA comprehensive 
provider examination, dated in April 2005.  The impression 
was eczema and the plan was for the veteran to be treated 
with topical steroids and to get a dermatological 
consultation.  The May 2005 VA dermatological consultation 
report indicates that the veteran was seen for further 
evaluation of a rash on his left hand and that the rash had 
not responded to anti-fungal creams in the past.  Upon 
physical examination, it was noted that there was evidence of 
eczematous changes on the hands with overlying 
hyperkeratosis.  The diagnosis was psoriasiform changes of 
the hands and the VA dermatologist prescribed various 
ointments, creams, and lotions for treatment.  The August 
2005 VA dermatological consultation report reflects 
eczematous changes of the left hand with KOH (potassium 
hydroxide) positive for hyphae upon examination.  The 
diagnoses were inflammatory tinea manus, tinea pedis, and 
onychomycosis and secondary impetigo along fissures on the 
hands.  Based on the foregoing, the Board finds that the 
first post-service evidence of a skin disability of the left 
hand was approximately 1 year and 8 months after his 
discharge from active duty service.

With respect to whether there is medical evidence of a nexus 
between an in-service injury or disease and current tinea 
manus of the left hand, the Board finds that the clinical 
evidence is supportive of the veteran's claim.  The Board 
again notes the report of VA examination, conducted in March 
2006.  After reviewing the veteran's claims folder and 
performing a physical examination, the March 2006 VA examiner 
opined that the veteran's tinea manus of the left hand "is 
as least as likely as not related to his military service."  
The VA examiner acknowledged that the veteran's service 
treatment records were not available.  The Board finds the 
March 2006 VA examiner's opinion to be the most probative 
evidence of record as to the etiology of 



the veteran's skin disability of the left hand as it is based 
on an evaluation of the veteran and review of the claims 
folder, to include the VA dermatologic consultation reports 
dated in May 2005 and August 2005.  The Board also points out 
that there is no competent medical evidence contradicting the 
opinion or findings of the March 2006 VA examiner.  The Board 
notes that the veteran is to be afforded every reasonable 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this 
case, the Board has resolved all reasonable doubt in the 
veteran's favor.  Accordingly, the Board finds that 
entitlement to service connection for tinea manus of the left 
hand is warranted.

Regarding service connection for a skin disability, other 
than of the left hand, the Board finds the evidence of record 
does not rise to the level of equipoise.  Indeed, the report 
of the March 2006 VA examination reflects that the veteran 
did not report problems in service with skin disabilities 
concerning parts of the body other than the left hand.  The 
March 2006 VA examination report also reflects that there was 
no tinea pedis noted upon physical examination and no 
diagnosis regarding a skin disability of the veteran's right 
hand or of any other areas of the veteran's body.  Further, 
upon routine dermatological appointments with VA in May 2005 
and August 2005, the veteran did not contend that his skin 
disabilities, other than of the left hand, were related to 
service and the VA dermatologist did not provide an 
etiological opinion regarding such.  Moreover, the record 
does not contain any competent medical evidence, VA or 
private, linking a skin disability, other than of the left 
hand, to service or any incident therein.  The Board has 
again considered the doctrine of giving the benefit of the 
doubt to the veteran, but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a skin 
disability, other than of the left hand, for any period of 
his appeal. 




ORDER

Entitlement to service connection for a skin disability 
manifested by tinea manus of the left hand is granted.

Entitlement to service connection for a skin disability, 
other than of the left hand, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


